

EXHIBIT 10.3
 
FORSTER DRILLING CORPORATION
 
Senior Secured Note due January 15, 2013
 
US$4,805,000
 
No.08-01
 
CUSIP No. 34659W AA0
 
FORSTER DRILLING CORPORATION, and its wholly owned subsidiaries, Forster
Drilling, Inc.; Forster Tool & Supply, Inc.; and Forster Exploration &
Production, Inc., (collectively, the “Company”) promises to pay to Cede & Co.,
or its registered assigns, the principal sum of $4,805,000 on January 15, 2013.
Interest Payment Dates: January 15, April 15, July 15, and October 15 commencing
April 15, 2008. Record Dates: December 15, March 15, June 15 and September 15
(whether or not a Business Day).
 
Dated: January 3, 2008
 
FORSTER DRILLING CORPORATION
   
By:
        /s/ Fred Forster III
 
Fred Forster III
 
Chairman, President and CEO

 
Certificate of Authentication
 
This is one of the Senior Notes referred to in the within-mentioned Indenture.
 
FIRST SECURITY BANK
as Trustee
 
By:
          /s/ Frank Faust
 
Frank Faust, Senior Vice President

 
Additional provisions of this Senior Note are set forth on the other side of
this Senior Note.
 

--------------------------------------------------------------------------------



(Reverse of Senior Note)
 
Senior Secured Note due January 15, 2013
 
Capitalized terms used herein have the meanings assigned to them in the
Indenture (as defined below) unless otherwise indicated.
 
1. Interest. FORSTER DRILLING CORPORATION, a corporation organized under the
laws of the State of Nevada, together with its wholly owned subsidiaries,
Forster Drilling, Inc.; Forster Tool & Supply, Inc.; and Forster Exploration &
Production, Inc. (collectively, the “Company”), promises to pay interest on the
principal amount of this Senior Note at the rate and in the manner specified
below. Interest shall accrue at the rate of 10.00% per annum.
 
Interest will be payable quarterly, in arrears, on January 15, April 15, July 15
and October 15 of each year, commencing on April 15, 2008, or if any such day is
not a Business Day on the next succeeding Business Day (each an “Interest
Payment Date”) to Holders of record of the Senior Notes at the close of business
on the immediately preceding December 15, March 15, June 15 and September 15,
whether or not a Business Day. Interest on the Senior Notes will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from the Issue Date. Interest will be computed on the basis of a 360-day
year comprised of twelve 30-day months. To the extent lawful, the Company shall
pay interest on overdue principal at the rate equal to 1% (one percent) in
excess of the otherwise then applicable Interest Rate on the Senior Notes; it
shall pay interest on overdue installments of interest (without regard to any
applicable grace periods) at the same rate to the extent lawful.
 
2. Method of Payment. The Company shall pay interest on the Senior Notes (except
defaulted interest) to the Persons who are registered Holders of Senior Notes at
the close of business on the record date next preceding the Interest Payment
Date, even if such Senior Notes are cancelled after such record date and on or
before such Interest Payment Date. The Holder hereof must surrender this Senior
Note to a Paying Agent to collect principal payments. Principal, premium, if
any, and interest, on the Senior Notes will be payable at the office or agency
of the Company maintained for such purpose within Houston, Texas, at the option
of the Company, payment of interest may be made by check mailed to the Holders
of the Senior Notes at their respective addresses set forth in the register of
Holders of Senior Notes; provided that all payments with respect to Senior Notes
the Holders of which have given wire transfer instructions to the Company will
be required to be made by wire transfer of immediately available funds to the
accounts specified by the Holders thereof. Unless otherwise designated by the
Company, the Company’s office or agency in Houston, Texas will be the office of
the Trustee maintained for such purpose.
 
3. Paying Agent and Registrar. Initially, the Trustee will act as Paying Agent
and Registrar. The Company may change any Paying Agent, Registrar or
co-registrar without prior notice to any Holder of a Senior Note. The Company
may act in any such capacity.
 
2

--------------------------------------------------------------------------------



4. Indenture. The Company issued the Senior Notes under an Indenture dated as of
January 3, 2008 (the “Indenture”) between the Company, the Subsidiary Guarantors
and First Security Bank (the “Trustee”). The terms of the Senior Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the United States Trust Indenture Act of 1939, as amended (15 U.S. Code
§§ 77aaa-77bbbb), as in effect on the date of the Indenture. The Senior Notes
are subject to all such terms, and Holders of Senior Notes are referred to the
Indenture and such act for a statement of such terms. The terms of the Indenture
shall govern any inconsistencies between the Indenture and the Senior Notes. The
Senior Notes are obligations of the Company limited to the sum of US$4,805,000
in aggregate principal amount issued on the Issue Date.
 
5. Guarantee. The Obligations of the Company under the Senior Notes have been
guaranteed, jointly and severally, by the Restricted Subsidiaries and such other
persons that become Restricted Subsidiaries after the Issue Date and each of
their respective successors. The guarantee issued by each Guarantor ranks senior
in right and priority of payment to all other Indebtedness of such Guarantors.
 
6. Optional Redemption. Except as set forth in Sections 3.07(b) and 3.10 of the
Indenture, the Senior Notes will not be redeemable at the Company’s option prior
to June 15, 2008. Thereafter, the Senior Notes will be subject to redemption at
the option of the Company, in whole or in part, upon not less than 30 nor more
than 60 days’ notice to the holders thereof, at the redemption price equal to
100% of the principal amount plus accrued and unpaid interest thereon to the
applicable redemption date
 
7. Mandatory Redemption. The Company will make mandatory redemption or sinking
fund payments with respect to the Senior Notes only as required pursuant to the
Indenture.
 
8. Repurchase at Option of Holder. If a Change of Control occurs, the Company
shall make an offer (the “Change of Control Offer”) to each of the Holders of
Senior Notes to repurchase all or any part (equal to $5,000 or an integral
multiple of $5,000) of that Holder’s Senior Notes pursuant to the Change of
Control Offer at a purchase price, in cash, equal to 100% of the aggregate
principal amount of Senior Notes repurchased, plus accrued and unpaid interest
on the Senior Notes repurchased, to the Purchase Date (the “Change of Control
Payment”) (subject to the right of Holders of record on the relevant Regular
Record Date to receive interest due on the relevant Interest Payment Date).
 
(a) Within 30 days following any Change of Control, the Company shall mail a
notice of such Change of Control Offer by first class mail, postage prepaid, to
each Holder describing the transaction or transactions that constitute the
Change of Control and stating:
 
(i) that the Change of Control Offer is being made pursuant to Section 3.10 of
the Indenture and that all Senior Notes tendered shall be accepted for payment;
 
3

--------------------------------------------------------------------------------



(ii) the purchase price and the purchase date, which shall be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);
 
(iii) that any Senior Note not tendered shall remain outstanding and continue to
accrue interest;
 
(iv) that, unless the Company defaults in the payment of the Change of Control
Payment, all Senior Notes accepted for payment pursuant to the Change of Control
Offer shall cease to accrue interest after the Change of Control Payment Date;
 
(v) that Holders electing to have any Senior Notes purchased pursuant to a
Change of Control Offer shall be required to surrender the Senior Notes, with
the form entitled “Option of Holder to Elect Purchase” on the reverse of the
Senior Notes completed, to the Paying Agent at the address specified in the
notice prior to the close of business on the third Business Day preceding the
Change of Control Payment Date;
 
(vi) that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a written communication setting
forth the name of the Holder, the principal amount of Senior Notes delivered for
purchase, and a statement that such Holder is withdrawing his election to have
such Senior Notes purchased; and
 
(vii) that Holders whose Senior Notes are being purchased only in part shall be
issued new Senior Notes equal in principal amount to the unpurchased portion of
the Senior Notes surrendered.
 
(b) So long as the Senior Notes are in global form, if the Company makes an
offer to purchase all of the Senior Notes pursuant to a Change of Control Offer,
a Holder may exercise its option to elect for the purchase of Senior Notes
through the facilities of the Depository, subject to its rules and regulations.
 
(c) On the Change of Control Payment Date, the Company shall, to the extent
lawful:
 
(i) accept for payment all Senior Notes or portions thereof properly tendered
pursuant to the Change of Control Offer;
 
(ii) prior to 11:00 a.m. (New York City time) on such date, deposit with the
Paying Agent an amount equal to the Change of Control Payment in respect of all
Senior Notes or portions of Senior Notes properly tendered; and
 
(iii) deliver or cause to be delivered to the Trustee the Senior Notes so
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Senior Notes or portions of Senior Notes being purchased by the
Company.
 
4

--------------------------------------------------------------------------------



(d) The Paying Agent shall promptly mail to each Holder of Senior Notes properly
tendered the Change of Control Payment for such Senior Notes, and the Trustee
shall promptly authenticate and mail (or cause to be transferred by book entry)
to each Holder a new Senior Note equal in principal amount to any unpurchased
portion of the Senior Notes surrendered, if any. The Company shall publicly
announce the results of the Change of Control Offer on or as soon as practicable
after the Change of Control Payment Date.
 
(e) Notwithstanding anything to the contrary in the Indenture, the Company shall
not be required to make a Change of Control Offer upon a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in the Indenture and
purchases all Senior Notes validly tendered and not withdrawn under the Change
of Control Offer. A Change of Control Offer may be made in advance of a Change
of Control, conditional upon such Change of Control, if a definitive agreement
is in place for the Change of Control at the time of making the Change of
Control Offer.
 
9. Notice of Redemption. Subject to the provisions of the Indenture, at least 30
days but not more than 60 days before a redemption date, the Company shall mail
or cause to be mailed, by first class mail, a notice of redemption to each
Holder of record as of the record date therefor of the Senior Notes that are to
be redeemed at its registered address.
 
The notice shall identify the Senior Notes to be redeemed and shall state:
 
(a) the redemption date;
 
(b) the redemption price;
 
(c) if any Senior Note is being redeemed in part, the portion of the principal
amount of such Senior Note to be redeemed and that, after the redemption date
upon surrender of such Senior Note, a new Senior Note or Senior Notes in
principal amount equal to the unredeemed portion shall be issued;
 
(d) the name and address of the paying agent;
 
(e) that Senior Notes called for redemption must be surrendered to the paying
agent to collect the redemption price;
 
(f) that, unless the Company defaults in making such redemption payment,
interest on Senior Notes (or portions thereof) called for redemption ceases to
accrue on and after the redemption date;
 
5

--------------------------------------------------------------------------------



(g) the paragraph of the Senior Notes and/or section of this Indenture pursuant
to which the Senior Notes called for redemption are being redeemed; and
 
(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Senior Notes.
 
At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense, provided, however, that the Company shall
have delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice.
 
10. Denominations, Transfer, Exchange. The Senior Notes are in registered form
without coupons in denominations of US$5,000 and integral multiples of US$5,000.
The transfer of Senior Notes may be registered and Senior Notes may be exchanged
as provided in the Indenture. The Registrar and the Trustee may require a Holder
of a Senior Note, among other things, to furnish appropriate endorsements and
transfer documents and the Company may require a Holder of a Senior Note to pay
any taxes and fees required by law or permitted by the Indenture. Neither the
Company nor the Registrar need exchange or register the transfer of any Senior
Note or portion of a Senior Note selected for redemption. Also, neither the
Company nor the Registrar need issue, exchange or register the transfer of any
Senior Notes for a period of 15 days before a selection of Senior Notes to be
redeemed.
 
11. Persons Deemed Owners. Prior to due presentment to the Trustee for
registration of a transfer of this Senior Note, the Trustee, any Agent and the
Company may deem and treat the Person in whose name this Senior Note is
registered as its absolute owner for the purpose of receiving payment of
principal of and interest on this Senior Note and for all other purposes
whatsoever, whether or not this Senior Note is overdue, and neither the Trustee,
any Agent nor the Company shall be affected by notice to the contrary.

12. Amendments, Supplement and Waivers. Subject to certain exceptions, the
Indenture, the Senior Notes or any amended or supplemental Indenture may be
amended or supplemented with the written consent of the Holders of at least a
majority in aggregate principal amount of the Senior Notes then outstanding
(including consents obtained in connection with a tender offer or exchange offer
for Senior Notes), and any existing Default or compliance with any provision of
the Indenture, the Senior Notes or any document related thereto may be waived
with the consent of the Holders of at least a majority in principal amount of
the then outstanding Senior Notes (including consents obtained in connection
with a tender offer or exchange offer for Senior Notes). Without the consent of
any Holder of a Senior Note, the Indenture or the Senior Notes may be amended or
supplemented to cure any ambiguity, defect or inconsistency, to provide for
uncertificated Senior Notes in addition to or in place of certificated Senior
Notes; to provide for the assumption of the Company’s obligations to Holders of
the Senior Notes in case of a merger or consolidation; to make any change that
would provide any additional rights or benefits to the Holders of the Senior
Notes or that does not adversely affect the legal rights under the Indenture of
any such Holder; to add any Guarantee with respect to the Senior Notes,
including any Subsidiary Guarantees or to secure the Senior Notes or to comply
with the requirements of the Commission in order to effect or maintain the
qualification of the Indenture under the TIA. However, without the consent of
each Holder affected, an amendment or waiver may not (with respect to any Senior
Notes held by a non-consenting Holder of Senior Notes) reduce the principal
amount of Senior Notes whose Holders must consent to an amendment, supplement or
waiver; reduce the principal of or change the fixed maturity of any Senior Note
or alter the provisions with respect to the redemption of the Senior Notes;
reduce the rate of or change the time for payment of interest on any Senior
Note; waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on, the Senior Notes (except a rescission of
acceleration of the Senior Notes by the Holders of at least a majority in
aggregate principal amount of the then outstanding Senior Notes and a waiver of
the payment default that resulted from such acceleration); make any Senior Note
payable in money other than that stated in the Senior Notes; make any change in
the provisions of the Indenture relating to waivers of past Defaults or the
rights of Holders of Senior Notes to receive payments of principal of, premium,
if any, or interest on, any Senior Note; waive a redemption payment with respect
to any Senior Note (other than a payment required by Section 3.09 of the
Indenture); or change in the foregoing amendment and waiver provisions.
 
6

--------------------------------------------------------------------------------



13. Defaults and Remedies. Events of Default include: (i) default for 30 days in
the payment when due of interest on the Senior Notes; (ii) default in payment
when due (whether at maturity, upon redemption or repurchase, or otherwise) of
principal or premium, if any, on the Senior Notes; (iii) failure by the Company
to comply with the provisions described under Section 5.01 of the Indenture;
(iv) failure by the Company or any of its Restricted Subsidiaries for thirty
days after notice to comply with any of their other covenants in the Indenture
or the Senior Notes or any other document related thereto; (v) default under any
mortgage, pledge, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any Indebtedness for money borrowed by
the Company or any of its Restricted Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Restricted Subsidiaries), whether such
Indebtedness or guarantee now exists, or is created after the Issue Date, which
default is caused by a Payment Default, provided such default shall be in an
amount or aggregate amounts in excess of US $1.0 million excluding debt being
paid from proceeds of the Senior Notes (a “Payment Default”); (vi) failure by
the Company or any of its Restricted Subsidiaries to pay final judgments (other
than any judgment as to which a reputable insurance Company has accepted full
liability and whose bond, premium or similar charge therefor is not in excess of
US$4.0 million) aggregating in excess of US$4.0 million which judgments are not
paid, discharged or stayed within 60 days after the date on which any period of
appeal has expired and during which a stay of enforcement of such judgment shall
not be in effect; (vii) if the Company or any Restricted Subsidiary shall be
dissolved (other than a technical dissolution of a Subsidiary which is cured
within sixty (60) days of notice thereof) or liquidated (or any judgment, order
or decree therefor shall be entered); or if a creditors’ committee shall have
been appointed for the business of the Company or any Restricted Subsidiary; or
if the Company or any Restricted Subsidiary shall have made a general assignment
for the benefit of creditors or shall have been adjudicated bankrupt and if not
an adjudication based on a filing made by the Trustee, it shall not have been
dismissed within sixty (60) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of the Company or of any
Restricted Subsidiary) and shall not have been removed within sixty (60) days;
or if an order shall be entered approving any petition for reorganization of the
Company or any Restricted Subsidiary and shall not have been reversed or
dismissed within sixty (60) days; if the Company, any of the Restricted
Subsidiaries or any of the creditors of the Company or any of Restricted
Subsidiary initiates a mandatory Conciliation Proceeding; or if the Company or
any Restricted Subsidiary shall take any action (corporate or other) authorizing
or in furtherance any of the actions described in the Indenture; or (viii) any
Guarantee of the Senior Notes by a Subsidiary Guarantor shall be held in a
judicial proceeding to be unenforceable or invalid or any Guarantor, or chief
executive officer of such Subsidiary Guarantor shall deny or disaffirm its
obligations under its Guarantee of any Senior Notes.
 
If any Event of Default occurs and is continuing with respect to the Indenture
and the Senior Notes, the Trustee or the Holders of at least 25% of the
aggregate principal amount of the then outstanding Senior Notes may declare all
the Senior Notes to be due and payable immediately. Upon such declaration, the
principal of, premium, if any, and accrued and unpaid interest on the Senior
Notes shall be due and payable immediately. Notwithstanding the foregoing, in
the case of an Event of Default arising from certain events of bankruptcy or
insolvency or in the event the Company fails to make any payment when due under
clauses (i) and (ii) with respect to the Company or any of its Restricted
Subsidiaries, the foregoing amount shall be due and payable without further
action or notice. Holders of the Senior Notes may not enforce the Indenture or
the Senior Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in principal amount of the then outstanding
Senior Notes may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Holders of the Senior Notes notice of any continuing
Default or Event of Default (except a Default or Event of Default relating to
the payment of principal or interest) if it determines that withholding notice
is in the best interest of such Holder. The Holders of not less than a majority
in aggregate principal amount of the then outstanding Senior Notes, by notice to
the Trustee may, on behalf of the Holders of all of the Senior Notes, waive any
existing Default or Event of Default and its consequences under the Indenture
except a continuing Default or Event of Default in the payment of principal of,
premium, if any, or interest on the Senior Notes. The Company is required to
deliver to the Trustee annually a statement regarding compliance with the
Indenture, and the Company is required upon becoming aware of any Default or
Event of Default to deliver to the Trustee a statement specifying such Default
or Event of Default and what action the Company is taking or proposes to take
with respect thereto.
 
7

--------------------------------------------------------------------------------



14. Trustee Dealings with Company. The Trustee under the Indenture, in its
individual or any other capacity, may become the owner or pledgee of Senior
Notes, and may otherwise deal with the Company or its Affiliates with the same
rights as if it were not Trustee; however, in the vent that the Trustee acquires
any conflicting interest it must eliminate such conflict within 90 days, apply
to the Commission for permission to continue as Trustee or resign.
 
15. No Personal Liabilities of Directors, Officers, Employees and Stockholders.
No director, officer, employee, incorporator or stockholder of the Company or
any Guarantor, as such, shall have any liability for any obligations of the
Company under the Senior Notes or the Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder of
the Senior Notes by accepting a Senior Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Senior Notes. Such waiver may not be effective to waive liabilities under
the United States federal securities laws and it is the view of the Commission
that such waiver is against public policy.
 
16. Authentication. This Senior Note shall not be valid until authenticated by
the manual signature of an authorized signatory of the Trustee of the Trustee.
 
17. Abbreviations. Customary abbreviations may be used in the name of a Holder
of a Senior Note or an assignee, such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).
 
18. CUSIP Numbers. The Company has caused CUSIP numbers to be printed on the
Senior Notes and has directed the Trustee to use CUSIP numbers in notices of
redemption or exchange as a convenience to Holders of Senior Notes. No
representation is made as to the correctness or accuracy of such numbers either
as printed on the notice or on the Senior Notes and reliance may be placed only
on the other identification numbers printed on the Senior Notes and, any
redemption shall not be affected by any defect in or omission of such numbers.
 
The Company will furnish to any Holder of a Senior Note upon written request and
without charge a copy of the Indenture. Request may be made to:
 
FIRST SECURITY BANK, as Trustee
314 N. Spring Street
Searcy, AR 72143
Attention: Trust Department
 
8

--------------------------------------------------------------------------------



ASSIGNMENT FORM
 
To assign this Senior Note, fill in the form below: (I) or (we) assign and
transfer this Senior Note to
 



 
(Insert assignee’s social security or tax I.D. no.)
               
(Print or type assignee’s name, address and zip code)

 
and irrevocably appoint
_______________________________________________________________ agent to
transfer this Senior Note on the books of the Company. The agent may substitute
another to act for him or her.
 
________________________________________________________________________________________________________
 
Date:
   
Your Signature:
       
(Sign exactly as your name appears on the face of this Senior Note)

 
Signature Guaranty.
 
9

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have all or any part of this Senior Note purchased by
the Company pursuant to Section 3.09 of the Indenture, check the box: o
 
If you want to have only part of the Senior Note purchased by the Company
pursuant to Section 3.09 or Section 3.10 of the Indenture, state the amount you
elect to have purchased:
 
US$______  
 
Date:______  
 
Your Signature:
 
(Sign exactly as your name appears on the face of this Senior Note.)



Signature Guaranty.
 
10

--------------------------------------------------------------------------------

